      1:20-cv-03469-RBH            Date Filed 09/09/21            Entry Number 31             Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                            AIKEN DIVISION

    Jennifer E.,1                   )                    Civil Action No.: 1:20-cv-03469-RBH
                                    )
           Plaintiff,               )
                                    )
    v.                              )                    ORDER
                                    )
                     2
    Kilolo Kijakazi, Acting         )
    Commissioner of Social Security )
    Administration,                 )
                                    )
           Defendant.               )
    ______________________________)

            This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    the United States Magistrate Judge Shiva V. Hodges, who recommends affirming the

    Commissioner’s decision denying Plaintiff’s claim for Disability Insurance Benefits.3 See ECF No.

    29.

            The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

    recommit the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).


1
         The Committee on Court Administration and Case Management of the Judicial Conference of the United
States has recommended that, due to significant privacy concerns in social security cases, federal courts should refer
to claimants only by their first names and last initials.
2
         Kilolo Kijakazi became the acting Commissioner of Social Security on July 9, 2021. Pursuant to Fed R.
Civ. P. 25(d), she is substituted for former Commissioner Andrew Saul as the defendant in this action.
3
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil
Rule 73.02(B)(2) for the District of South Carolina.
      1:20-cv-03469-RBH           Date Filed 09/09/21         Entry Number 31       Page 2 of 2




            Neither party has filed objections to the R & R, and the time for doing so has expired.4 In

    the absence of objections to the R & R, the Court is not required to give any explanation for

    adopting the Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199–200

    (4th Cir. 1983). The Court reviews only for clear error in the absence of an objection. See Diamond

    v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a

    timely filed objection, a district court need not conduct de novo review, but instead must ‘only

    satisfy itself that there is no clear error on the face of the record in order to accept the

    recommendation'" (quoting Fed. R. Civ. P. 72 advisory committee's note)).

            After a thorough review of the record in this case, the Court finds no clear error and

    therefore adopts and incorporates by reference the Magistrate Judge's R & R [ECF No. 29].

    Accordingly, the Commissioner’s decision is hereby AFFIRMED.

            IT IS SO ORDERED.



    Florence, South Carolina                                         s/ R. Bryan Harwell
    September 9, 2021                                                R. Bryan Harwell
                                                                     Chief United States District Judge




4
           Objections were due by September 6, 2021. See ECF Nos. 29 & 30.

                                                          2
